1        .   \ d


                            Miscellaneous Order No. DC-18-0009-D
                             Court of Appeals No. 05-17-00582-CV
                                District Court No. DF-16-O 1234

IN RE:                                                       §    IN THE DISTRICT COURT
                                                             §
TRACY NIXON,                                                 §    DALLAS COUNTY, TEXAS
                                                             §
A VEXATIOUS LITIGANT.                                        §    95TH   JUDICIAL DISTRICT

                                                         ORDER

           Before the Court is the request of Tracy Nixon, a vexatious litigant, for permission

to seek review by the Supreme Court of Texas of reviewable actions of the Court of

Appeals for the fifth District of Texas at Dallas.

           An individual declared a vexatious litigant pursuant to Tex. Civ. Prac. & Rem.

Code   §    11.101 (a) may be required to obtain permission from the appropriate local

administrative judge before filing, pro se, “new litigation in a court to which the

[prefihing] order applies.   .   .   .“   Id.,   §   11.102(a).

       Having considered the facts and the law, and having reviewed in detail the filings

in the actions at issue, it is the Court’s opinion that Nixon’s request should be

GRANTED. Accordingly, Tracy Nixon is hereby granted permission to seek review by

the Supreme Court of Texas of actions of the Fifth District Court of Appeals at Dallas in

No. 05-17-00582-CV, which case originated in the Family District Court in Cause No.

DF-16-01234.




ORDER Page 1-
     IT IS SO ORDERED.

     Signed this   14k-   day of October, 2018.


                                          4Ak.       A
                                         KEN M0LBERG
                                         Judge, 95TH D$4Irict Court
                                         Local Administrative District Judge,
                                         Dallas County, Texas




ORDER Page 2
      -